DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 17 recites a method of guiding a core drill apparatus by operating a core drill guide apparatus and a fastening system for providing a guide to a core drill apparatus to drill into a substrate to produce a removable core. Since applicant has received an action on the merits for the originally presented invention (preliminary amended claims 1-15 originally filed on 11/18/2019), this invention has been constructively elected by original presentation for prosecution on the merits. See the reason in more details below.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-16, drawn to a core drill guide apparatus.
Group II, claim 17, drawn to a method of operating a core drill guide apparatus. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I (note claim 1 is the one preliminarily amended and filed on 11/08/2019) and II lack unity of invention because even though the inventions of these groups require the technical feature of a core drill guide apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bonger et al. (US 5,143,489).  Specifically, Bonger discloses a core drill guide apparatus( Fig, 1, Figs. 2-3, and Figs. 4-5)  for providing a guide to a core drill 4 (or 14) apparatus to drill into a substrate to produce a removable core, where the core drill guide apparatus includes an elongate body 1 (5, or 12) with an inner passageway (in Fig. 1, it is the hole encloses the nail 2; in Figs. 2 and 3, it is the hole encloses the threaded bolt 6; in Fig. 5 it is one of the hole 17) which includes an outer surface and an inner space having an entrance end, an exit end, and side walls, a distance between the entrance and exit ends defining a length of the body and a width defined as a distance at right angle to the length between the side walls, the inner passageway to provide sliding receipt of a fastening system (in Fig. 1, it is the nail 2; in Figs. 2-4, it is the threaded bolt, in Figs. 4-5, it can be either a nail, a threaded bolt, or other fastening 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 is dependent on claim 9. In claim 9, it recites “the elongate body is formed of a polygonal shape having corners shaped as arcs … “. In claim 13, it recites “the elongate body is formed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the notch" in line 5.  There is insufficient antecedent basis for this limitation in the claim. A notch is first recited in claim 12 in line 3. For the purpose of examination, the examiner has interpreted claim 13 is dependent on claim 12, not claim 9. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1, 3-6, 10, 12 and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonger et al. (US 5,143,489).
Regarding claim 1, Bonger discloses a core drill guide apparatus (Fig, 1, Figs. 2-3, and Figs. 4-5)  for providing a guide for a core drill apparatus 4 (or 14) to drill into a substrate 3 (7, or 13) so as to produce a removable core, the core drill guide apparatus comprising: an elongate body 1 (5, or 12), which includes an outer surface and an inner space, delimited by an entrance end, an exit end, and side walls, a distance between the entrance and exit ends defining a length of the elongate body, and a width of the elongate body is defined as a distance at right angles to the length between the side walls, wherein at least one inner passageway (in Fig. 1, it is the hole encloses the nail 2; in Figs. 2 and 3, it is the hole encloses the threaded bolt 6; in Fig. 5 it is one of the hole 17) in the elongate body extends from the entrance end to the exit end, said inner passageway adapted to provide sliding receipt of a fastening system therethrough  to clamp the core drill guide apparatus to an outer surface surrounding a first hole in a substrate so as to then allow a core drill apparatus to abut thereon to the outer surface and drill out the removable core in the substrate underneath and surrounding the first hole. (col. 3 lines 23- col. 2 line 46)
Regarding claim 3, Bonger discloses the side walls between the entrance end and the exit end are planar (the embodiment of Figs. 4-5) thereby providing a continuous surface in a 'block shape' shape. 
Regarding claim 4, Bonger discloses the side walls between the entrance end and the exit end are recessed (the connecting means 15 are recessed, Figs. 4-5) thereby providing a 'cable reel' shape.
Regarding claim 5, Bonger discloses the side walls are bordered by corners (Figs. 2 and 5).
Regarding claim 6, Bonger discloses the elongate body of the core drill guide apparatus is formed of substantially plastic material. (cool. 2 lines 63-64)
Regarding claim 10, Bonger discloses the elongate body is cylindrical. (Fig. 1 and 2, col. 3 line 23)
Regarding claim 12, Bonger discloses at least a portion of the exit end of the elongate body including a notch 8 stepped inwardly from a remainder of the outer surface (Fig. 2) so as to facilitate drilling therearound  by the core drill apparatus without interfering with the elongate body.
Regarding claim 16, Bonger discloses the outer surface is configured to provide a lateral guide to the core drill apparatus. (col. 3 lines 40 – 46)
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the ends are configured to provide an end or vertical guide to the core drill apparatus, it is noted that the prior art used in the rejection is capable of being used for this function.  

Claim 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noiman (US 8,657,037).
Noiman discloses a core drill guide apparatus 12 (Figs. 1-2) for providing a guide for a core drill apparatus to drill into a substrate so as to produce a removable core, the core drill guide apparatus comprising: an elongate body 28, which includes an outer surface and an inner space, delimited by an entrance end, an exit end, and side walls, a distance between the entrance and exit ends defining a length of the elongate body, and a width of the elongate body is defined as a  distance at right angles to the length between the side walls, wherein at least one inner passageway (the one enclosing the bearing 34) in the elongate body extends from the entrance end to the exit end, said inner passageway adapted to provide sliding receipt of a fastening system 36 therethrough to clamp the core drill guide apparatus to an outer surface surrounding a first hole in a substrate so as to then allow a core drill apparatus to abut thereon to the outer surface and drill out the removable core in the substrate underneath and surrounding the first hole (Figs. 1-2, col. 3 lines 26 – 37)
Regarding claim 2, Noiman discloses an elongate insert member 34 (a bearing)  is located in the inner passageway of the elongate body which extends substantially from the entrance end to the exit end of the elongate body, wherein the fastening system includes an anchor bolt 40 and an anchor stud 38, and wherein the elongate 
Regarding claim 8, Noiman discloses the elongate insert member is centrally located in the elongate body of the core drill guide apparatus. (Figs. 1 and 2)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadley et al. (US 8,137,036).
Wadley discloses a core drill guide apparatus 220 (Figs. 5-7) for providing a guide for a core drill apparatus to drill into a substrate so as to produce a removable core, the core drill guide apparatus comprising: an elongate body 230, which includes an outer surface and an inner space, delimited by an entrance end, an exit end, and side walls, a distance between the entrance and exit ends defining a length of the elongate body, and a width of the elongate body is defined as a distance at right angles to the length between the side walls, wherein at least one inner passageway 237 in the elongate body extends from the entrance end to the exit end, said inner passageway adapted to provide sliding receipt of a fastening system 262, 265, 268 therethrough to clamp the core drill guide apparatus to an outer surface surrounding a first hole in a substrate so as to then allow a core drill apparatus to abut thereon to the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noiman.
 Regarding claim 7, Noiman is silent if the elongate insert member is formed of a metal which is friction fitted to the hollow passageway of the elongate body of the core drill guide apparatus. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the elongate insert member to be metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the fitting between the elongate insert member and the hollow passageway of the elongate body to be friction fitted so the elongate body is securely fitted there to enable reliable and relative movement between the elongate body/bearing and the fastening system.

Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadley et al.
 Regarding claim 11, Wadley discloses wherein the elongate body is formed of a polygonal shape having corners shaped. Wadley does not disclose the corners shapes are as vertical planar surfaces. However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the clamed invention to modify the arcs to be vertical planar surfaces such as chamfered surface, since it has been held that the configuration of the claimed invention was a matter of choice absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 at this time cannot be determined if it is allowable due to the 112 (a) and 112(b) issues set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 was previously rejected under 103 in view of Wadley. However, upon reconsideration, the examiner found the arc shape is significant to guide the circular shape of the core drill and there is no modification to modify the corners of the elongate body of Wadley to be shaped in arcs.
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues Bonger does not teach the disk 1 is not used as a spacer as applicant’s invention. (p.12 Paragraph 2) However, this limitation, “a spacer”, is not recited in claim 1. Furthermore, the disk 1 can be used as a spacer depending on its thickness. Even this disc is thin, it can still be used as a spacer. Applicant then agues the disk 1 is not removable to the concrete. However, this feature is also not recited in claim 1. In claim 1, it only recites a removable core. Bonger teaches this limitation. (col. 2 lines 16-20, Bonger)
Regarding claim 1, applicant argues Noiman does not teach the core drill guide apparatus 12 (Figs. 1-2) is for providing a guide for a core drill apparatus to drill into a substrate so as to produce a removable core. (p. 13 second paragraph to p.14 second paragraph) However, claim 1 only recites a core drill guide apparatus. There is no limitations on how the guiding is achieved in claim 1. Noiman describes “With cables 26 suitably unwound from spools 22, core attachment mechanism 32 is attached/fastened to core 200, 200a so that elongated member 28 is above the center point of the core. Upon cutting, drill bit 10 will spin into the material 202 and surround core 200, 200a.” Therefore, the core drill guide apparatus 12 of Noiman guides the core drill to cut a hole centrally around an existed hole at the center of the core. It is noted there are many forms of guiding the core drill. It does not have to be the way applicant argues: “the elongate member or plate is not in contact with the core drill, and therefore cannot be guiding it.” (p.13 last paragraph)
Regarding claim 1, applicant argues the embodiment of Figs. 1-4 of Wadley does not teach a spacer that vertically limits the drilling the core drill, nor teach a spacer to  laterally guide the core drill 52. (p. 15, second to fourth paragraphs) However, in the Office Action mailed 12/10/2020, a different embodiment (Figs. 5-7) was used to reject claim 1. Therefore, applicant’s argument is not relevant to the rejection set forth in the Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722